Citation Nr: 0503801	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  99-08 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).

Procedural history

The veteran served on active duty from June 1959 to September 
1962.  He died in April 1998.  The appellant is the veteran's 
surviving spouse.

In April 1998, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  An April 1998 rating decision denied the 
claim, and she appealed. 

The appellant was originally scheduled to appear at a hearing 
before a Veterans Law Judge at the RO in January 2003.  In 
December 2002, she informed the RO that she would be unable 
to attend the hearing because she had moved to another state, 
and asked that it be cancelled.  Following the appellant's 
hearing cancellation, the Board adjudicated the appeal based 
on the record before it at that time, which did not include a 
request for another hearing.  

Subsequent to the issuance of the February 2003 decision, the 
Board learned that the RO had received a request from the 
appellant in December 2002 to reschedule the hearing.  
Because the appellant's request to reschedule her hearing was 
made prior to the Board's February 2003 decision, the Board 
vacated its previous decision and remanded the case so that a 
hearing could be scheduled.  In July 2004, however, the 
appellant again withdrew her hearing request.  She has not 
since indicated that she desires a hearing.  The Board will 
therefore proceed to adjudicate the issue on appeal.


FINDINGS OF FACT

1.  The veteran died in April 1998.  The immediate cause of 
death was hepatic failure, due to hepatocellular carcinoma, 
due to cirrhosis.

2.  At the time of his death, the veteran was service 
connected for surgical absence of the left eye which was 
evaluated as 40 percent disabling.  He was also 
noncompensably rated for residuals of a fractured nose, scars 
on the nose and forehead, residuals of a left maxilla 
fracture, and residuals of a fractured skull.  

3.  The veteran was not exposed to Agent Orange while in 
service, and did not receive a blood transfusion in service.

4.  A preponderance of the competent and probative medical 
and other evidence of record indicates that the veteran's 
fatal hepatic failure, hepatocellular carcinoma, and 
cirrhosis are not related to any in-service disease or 
injury.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the hepatocellular carcinoma that 
caused the veteran's death was due to his alleged exposure to 
Agent Orange while in service.  Alternatively, she contends 
that the veteran's hepatocellular carcinoma was due to 
hepatitis C, which she claims was the result of an alleged 
in-service blood transfusion.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the notice requirements of the VCAA have been satisfied 
with respect to the issue on appeal.  

The Board observes that the RO provided the appellant with a 
statement of the case (SOC) in July 1998 which informed her 
of the regulatory requirements for establishing service 
connection for the cause of the veteran's death.  This 
document also explained to the appellant why the evidence she 
submitted did not meet these requirements.  The RO also 
provided to the appellant supplemental statements of the case 
(SSOCs) in September 1998 and July 2002.  In the July 2002 
SSOC, the RO informed the appellant of the provisions of 38 
C.F.R. § 3.159 regarding VA's duty to inform her of the 
evidence needed to substantiate her claim and to assist her 
in obtaining that evidence.  

The Board's now-vacated February 2003 decision contained an 
extensive VCAA discussion (pages 4-9).  The Board decision 
also made clear what was lacking in the appellant's 
presentation, in particular, evidence of disease or injury in 
service and medical nexus evidence.  

Moreover, and crucially, the RO informed the appellant of 
VA's duty to assist her in the development of her claim in a 
letter dated September 2004.  This letter advised the 
appellant of the provisions relating to the VCAA, to include 
advising her of the need to provide evidence showing that the 
veteran died from a service-related injury or disease.  
Specifically, she was advised that VA would obtain military 
records, VA medical records, Social Security Administration 
records, employment records, private medical records, records 
held by state or local governments, and records held by 
federal agencies.  She was instructed to provide VA with 
enough information about the veteran's records so that they 
could be requested from the appropriate person or agency, but 
was cautioned that it was her responsibility to ensure that 
VA received all requested records not in the possession of a 
federal department or agency.

In short, based on the above record, the Board concludes that 
the appellant has been amply and correctly informed of what 
is required of her and of VA in connection with her claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The RO has 
obtained the veteran's service medical and personnel records, 
and the appellant has presented medical treatment records and 
the veteran's death certificate in support of her claim.

The appellant's representative has contended that all of the 
veteran's service medical records have not been obtained.  He 
has based this assertion on the appellant's report that the 
veteran had been treated for a skin disorder while serving in 
Korea. The appellant herself appears to contend that service 
department records would show that the veteran was exposed to 
Agent Orange and that he had liver disease therefrom.  
Neither the appellant nor her representative, however, have 
provided reasonable specifics, including the name of the 
specific medical facility or facilities involved or the time 
frame of treatment, to facilitate a search for the alleged 
missing clinical records.  See 38 C.F.R. § 3.159(c)(2)(i) 
[claimant must provide enough information to locate records].

Nevertheless, in response to the representative's assertion, 
the RO made an additional request for all of the veteran's 
service medical records from the National Personnel Records 
Center (NPRC).  The NPRC provided copies of the records 
previously sent in connection with the veteran's original 
October 1962 service connection claim, but was unable to 
locate any additional records.  The Board finds, therefore, 
that additional development to search for purportedly missing 
service medical records would be futile and is not warranted.  
See 38 C.F.R. § 3.159( c )(2); see also Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  

The RO has not secured a medical opinion regarding a 
relationship between the cause of the veteran's death and a 
disease or injury that he incurred in service.  The Board has 
accordingly considered whether such a medical opinion should 
be obtained.  However, the veteran's service records do not 
document any exposure to Agent Orange.  In addition, the 
medical evidence does not indicate that the veteran had a 
blood transfusion or any form of hepatitis while in service.  
Given the absence of any relevant disease or injury in 
service, any current medical opinion regarding a nexus 
between the veteran's death and his military service would be 
based on the appellant's unsupported contentions as to what 
occurred in service.  It is well-established, that a medical 
opinion that is based on a claimant's reported history is of 
no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995); see also Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, as explained in detail below the record is 
devoid of any evidence that the veteran had liver disease or 
for years thereafter.  The veteran did not serve in Vietnam, 
and there is no credible evidence of his being exposed to 
dioxins elsewhere.  Medical evidence has not suggested a 
relationship between the veteran's fatal liver disability and 
his military service; indeed, alcoholism has been referenced.  
In short, the facts of this case are different from those in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed injury in service. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The appellant and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of her appeal.  The appellant has also been 
advised of her options for hearings and presenting sworn 
testimony.  As noted in the Introduction, however, the 
appellant withdrew her prior requests for a hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
cancer and cirrhosis of the liver, when manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2004).

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2004).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  
Service connection for cause of death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2004).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312 
(2004).

In order to establish service connection for the cause of 
death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and diabetes mellitus (Type 2).  See 38 C.F.R. 
§ 3.309(e) (2004).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Factual background

As noted in the Introduction, the veteran served in the 
United States Air Force from June 1959 to September 1962.  
The veteran's service personnel records show that his only 
foreign service was in Korea from January 1960 to February 
1961, at which time his duties in the Air Force were those of 
an aircraft mechanic.  There is no indication that he served 
as the member of an air crew.

The veteran sustained severe head injuries in a March 1962 
motor vehicle accident (MVA), resulting in the loss of his 
left eye.  In a February 1963 VA rating decision, service 
connection was granted for various residuals of the MVA.  At 
the time of his death in April 1998 service connection had 
been established for the surgical absence of the left eye, 
rated as 40 percent disabling; and the residuals of a 
fractured nose, scars on the nose and forehead, the residuals 
of a fractured left maxilla, and the residuals of a fractured 
skull, all rated as noncompensably disabling.

Service medical records are negative for complaint or 
treatment regarding a liver disease and also do not report 
any in-service blood transfusions, including after the 
veteran's 1962 MVA. 

The medical evidence following service discloses that the 
veteran was hospitalized in January 1998, at which time he 
reported the onset of symptoms in November 1997.  His 
treating physician then noted that his medical history was 
significant for alcohol-induced hepatitis in 1982 (possibly 
due to Agent Orange exposure) with resulting cirrhosis, two 
prior blood transfusions, and a substantial family history of 
liver disease (alcohol cirrhosis).  The physician did not 
document any prior history of a viral hepatitis, and 
specifically found that viral hepatitis was unlikely based on 
the test results.  Diagnostic testing revealed obstructive 
hepatitis, hemochromatosis, and hepatocellular carcinoma.

When hospitalized again late in February 1998, the veteran's 
physician found that the hepatocellular carcinoma was 
secondary to alcoholic hepatitis and possibly Agent Orange 
exposure.  

The death certificate shows that the veteran died in April 
1998.  The immediate cause of death was determined to be 
hepatic failure of two days in duration.  The underlying 
causes were hepatocellular carcinoma, of four months in 
duration, and cirrhosis, which the veteran had for 20 years.  
No other significant conditions were shown as contributing to 
his death.

The appellant's contentions

The appellant contends that the liver cancer that caused the 
veteran's death resulted from his exposure to Agent Orange 
while he was stationed in Korea from 1961 to 1962.  In her 
notice of disagreement, she asserted that while in service 
the veteran had a "top secret" security clearance, and that 
while in Korea he purportedly flew on reconnaissance missions 
for the National Security Agency (NSA).  While on these 
missions, continued the appellant, he dropped 55-gallon drums 
of Agent Orange from an airplane for defoliation purposes.  
She stated that when he returned from Korea he had a 
blistering skin condition on his right arm, but that his 
doctors did not know the cause.  She asserted that the 
blisters were a manifestation of porphyria cutanea tarda, 
which had been caused by his exposure to Agent Orange and 
which lead to his liver disease.  In support of this 
contention, she referenced the finding of elevated iron in 
his blood (hemochromatosis) made when the liver cancer was 
diagnosed in January 1998.  She also asserted that the liver 
disease that was initially diagnosed in 1982 was directly 
caused by Agent Orange exposure.

The appellant's representative contends, as an alternative, 
that the veteran contracted viral hepatitis while in service, 
which lead to the development of liver cancer.  The 
representative also reported that Agent Orange was used in 
the demilitarized zone in Korea in 1968 and 1969 [the veteran 
left military service in 1962].

The appellant's representative also submitted a medical 
research article pertaining to porphyria, and specifically 
porphyria cutanea tarda.  The article shows that porphyria 
cutanea tarda becomes active when acquired factors, including 
iron, alcohol, hepatitis C virus, estrogens, and smoking, 
combine to cause a deficiency of an enzyme in the liver.  The 
symptoms include blisters on sun-exposed areas of the skin.  
The disease may cause liver function abnormalities, which 
sometimes progress to cirrhosis and liver cancer, and is 
often associated with hepatitis C infection.

Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  In connection with her claim, the 
appellant has not contended that the veteran's service-
connected disabilities related to the March 1962 MVA caused 
his death, and there is of record medical or other evidence 
suggesting that residual injuries from this accident led to 
the veteran's demise.  Therefore, the focus of the Board's 
inquiry will be on the appellant's contentions, described 
above.  

These contentions boil down to two.  The first contention, as 
the Board understands it, is that the veteran was exposed to 
Agent Orange in Korea or while on purported "secret 
missions" in service, which led to porphyria cutanea tarda, 
which in turn led to liver disease and eventual death.  The 
second contention is that the veteran contracted hepatitis 
due to a blood transfusion during service, similarly leading 
to liver disease and death.

With respect to the three Hickson elements, discussed in the 
law and regulations section above, element (1), evidence of 
the veteran's death, is clearly met.  The Board's inquiry 
will focus on element (2), in-service disease or injury.    

With respect to in-service disease, there is no competent 
evidence that the veteran's fatal diseases, including 
hepatocellular carcinoma and cirrhosis of the liver, were 
present during service or within the one year presumptive 
period after service. 
See 38 C.F.R. § 3.309(a).  The veteran's fatal condition was 
initially identified in 1998, over 35 years after he left 
service.  Nor is there any evidence of hepatitis in service.  

The Board has considered the appellant's contention that the 
veteran's liver disease was due to porphyria cutanea tarda, 
which as noted above is a presumptive condition for Agent 
Orange-exposed veterans.  Setting aside for the moment the 
matter of whether the veteran was in fact ever exposed to 
Agent Orange, the service medical records are silent for any 
complaints or clinical findings related to liver disease or 
for any a skin disorder, to include porphyria cutanea tarda.  
He was separated from service based on the recommendation of 
a physical evaluation board (PEB), following a physical 
examination in July 1962, due to the injuries incurred in a 
March 1962 MVA.  The PEB did not find that the veteran had 
any significant medical history other than the residuals of 
the accident.  Medical records following service are likewise 
negative for any treatment for the claimed porphyria cutanea 
tarda.

The only evidence indicating that the veteran had a liver 
disease and/or porphyria cutanea tarda during service 
consists of the statements made by the appellant and her 
representative.  As lay persons the appellant and her 
representative are not competent to provide evidence 
concerning medical matters such as diagnosis, or to relate a 
disorder to a given cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Their statements are therefore not probative of 
the veteran having the claimed diseases during or due to 
service.

The appellant and her representative further contend that in-
service injury occurred, the claimed injuries being exposure 
to Agent Orange and a tainted blood transfusion.

With respect to the Agent Orange contention, the veteran's 
service personnel records do not indicate that he served in 
Vietnam at any time and specifically not after January 9, 
1962.  The appellant herself does not contend that the 
veteran served in Vietnam.  The statutory presumptions of 
Agent Orange exposure due to Vietnam service are therefore 
inapplicable.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

The appellant's representative noted that Agent Orange was 
used in the Korean demilitarized zone in 1968 and 1969.  The 
representative further noted, however, that the veteran's 
military service ended in 1962 and that "[b]ased on the 
information available, we cannot provide a meaningful support 
statement that would help this claimant's appeal."  See the 
October 2002 VA Form 646.

The representative is correct.  Records recently released 
from the Department of Defense (DoD) concerning the use of 
Agent Orange in Korea indicated that Agent Orange was used 
near the Korean demilitarized zone from April 1968 trough 
July 1969.  The units exposed appear to be limited to certain 
units of the Army's 2nd and 7th Infantry Divisions, together 
with field artillery, signal, and engineer troops that were 
supplied as support personnel.  

The veteran served in Korea from 1961 to 1962.  He veteran 
was separated from service years before 1968, when DoD 
records indicate, Agent Orange was used in Korea.  Moreover, 
he served in the Air Force, not the Army.  In short, the 
evidence of record reveals that the veteran was never 
attached to a unit that was exposed to Agent Orange in Korea, 
and that he left service long before Agent Orange was used in 
that country. 

Notwithstanding the official record, the appellant contends 
that the veteran was exposed to Agent Orange during purported 
top secret missions while he was stationed in Korea.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  See Madden 
v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

There is nothing in the official records to verify the 
appellant's claim that the veteran was exposed to Agent 
Orange in Korea while on "secret missions".  The official 
records indicate that the veteran did not serve on a flight 
crew, and do not indicate any training consistent with, or 
participation in, "top secret" missions.  Similarly, the 
service medical records simply state "His duty assignments 
have been those of Aircraft Mechanic."  It does not appear 
that the veteran himself ever reported to VA any 
participation in top secret missions.   

The only source of the appellant's statements as to the 
veteran's purported participation in top secret activities 
involving Agent Orange emanates from the appellant herself.  
Her statements fly in the face of the remainder of the record 
on appeal, which indicates no such participation.  The Board 
finds the appellant's statements to be far outweighed by the 
remainder of the evidence, which show him to be an aircraft 
mechanic having no connection with Agent Orange.  The Board 
therefore finds the appellant's contention that her husband 
dumped 55-gallon drums 
of Agent Orange from airplanes while on "top secret" 
missions to be lacking in credibility and entitled to no 
weight of probative value.  See also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a claimant 
testimony simply because the claimant is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

In short, in light of the utter lack of objective evidence 
indicating that the veteran participated in "secret 
missions" or was otherwise exposed to Agent Orange, the 
appellant's unsubstantiated assertion that the veteran was 
exposed to Agent Orange during service is not credible and of 
no probative value.  Because the veteran was not exposed to 
Agent Orange while in service, the presumptive provisions of 
38 C.F.R. § 3.309(e) are inapplicable in the instant case.

The Board additionally observes that that the provisions of 
38 C.F.R. § 3.309(e) are inapplicable because the veteran did 
not suffer from one of the presumptive conditions listed 
thereunder.  The veteran's death was caused by hepatic 
failure due to hepatocellular carcinoma and cirrhosis.  
Neither of these conditions is a presumptive disease listed 
under § 3.309(e).

The veteran's service medical records contain no indication 
that the veteran underwent a blood transfusion in service, 
including in connection with the 1962 MVA.  In the absence of 
any evidence as to a blood transfusion, further inquiry into 
the remainder of the contention, [that the alleged blood 
transfusion was tainted, that the veteran incurred hepatitis 
thereby, and that the hepatitis caused his fatal liver 
disease and death] is useless.  

In short, because the veteran experienced suffered no 
pertinent in-service disease or injury, element (2) has not 
been met.  The appellant's claim fails on that basis.  
For the sake of completeness, however, the Board will address 
the remaining Hickson element.

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence which serves to connect the 
veteran's death to his military service decades earlier.  As 
discussed by the Board above, statements by the appellant and 
her representative to that effect carry no weight of 
probative value.  See Espiritu, supra.

The Board is aware of the physician's statements in early 
1998 that the veteran's hepatitis and hepatocellular 
carcinoma were "possibly" due to Agent Orange exposure.  
However, as discussed above, the veteran was not in fact 
exposed to Agent Orange.  It is clear that the reference to 
Agent Orange exposure emanated from the veteran or the 
appellant.  As discussed above, a medical opinion based on an 
incorrect factual premise is of no probative value.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [the fact that 
the veteran's history is recorded in medical records does not 
transform it into a competent medical opinion]; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  The physician's statement is therefore of no 
probative value.

The Board additionally observes that the physician's 
statement that Agent Orange "possibly" caused the veteran's 
hepatocellular carcinoma is deficient for another reason, 
namely that it is inconclusive.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].  Indeed, the 
physician appears to attribute the veteran's liver disease to 
alcoholism.  

The Board observes in passing that the appellant has not 
attributed the veteran's alcohol abuse, which according to 
the medical evidence was a causative factor in his death, to 
his military service.  In any event, as discussed above, 
service connection may not be established for a disability 
which is the result of alcohol abuse.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.1(n), 3.301 (2004); see also 
VAOPGPREC 2-97 (January 16, 1997).  

In summary, the medical evidence shows that the veteran died 
in April 1998 due to hepatocellular carcinoma that was due to 
cirrhosis caused by alcohol abuse.  There is no competent 
medical evidence which served to link the veteran's death to 
his military service or any incident thereof.  Hickson 
element (3), medical nexus, has therefore not been met and 
the appellant's claim fails on that basis also.

Conclusion  

The probative evidence indicates that during service the 
veteran was not exposed to Agent Orange and did not receive a 
blood transfusion or acquire a liver disease of any kind.  In 
addition, the preponderance of the evidence does not indicate 
that hepatocellular carcinoma is related to any other 
incident of the veteran's service.  For these reasons, 
Hickson elements (2) and (3) have not been met.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


